Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claim 1, and similarly independent claims 13 and 20, are allowable is because the closest prior art of record, US 2013/0024556 by Zhu, fails to teach or fairly suggest either alone or in combination with the prior art of record a method that includes updating a first member device list including the first DEVICE IDs of the first member devices of the first sub-LAN based on the received member information; and broadcasting a first mapping update message including the updated first member device list and a first gateway ID of the first gateway UE to the second gateway UEs of the second-sub-LANs.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
are:
US 2014/0328329 teaches configuring one or multiple pools of Device-to-Device (D2D) communication resources by an eNodeB (eNB), signaling of the configured pool(s) of D2D communication resources by the eNB to a first User Equipment (UE) and a plurality of UEs using a common broadcast channel, and sending a request for one or multiple D2D communication resources to an eNB by the first UE configured to transmit D2D messages
US 2013/0024556 teaches a first machine-to-machine (M2M) device manager in a local area network (LAN). The first manager receives operating information for a first M2M device managed by the first manager and responsive to receiving this operating information, the first manager coordinates operation of a second M2M device that is managed by a second M2M device manager in the LAN.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095.  The examiner can normally be reached on M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/           Primary Examiner, Art Unit 2466